 
 
IV 
House Calendar No. 198
111th CONGRESS 
2d Session 
H. RES. 1392
[Report No. 111–494] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2010 
Mr. Hastings of Florida, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules, and providing for consideration of motions to suspend the rules. 
 
 
That the requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported on the legislative day of May 26, 2010, providing for consideration or disposition of the Senate amendment to the bill (H.R. 4213) to amend the Internal Revenue Code of 1986 to extend certain expiring provisions, and for other purposes.  
2.It shall be in order at any time through the calendar day of May 30, 2010, for the Speaker to entertain motions that the House suspend the rules. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section.
 

May 25, 2010
Referred to the House Calendar and ordered to be printed
